DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 9 and 13-18 (items A. and B. at par. 4-5 of the 11/13/2020 Office action) are withdrawn in light of applicant’s 02/08/2021 amendments.
The rejection of claim 9 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 6-8 of the 11/13/2020 Office action), is withdrawn in light of applicant’s 02/08/2021 amendments.
The rejection of claims 1-4, 6-8 and 10-12 under 35 U.S.C. § 102 (a)(2) by KAYAMA (WO 2016/117565 A1, as evidenced by US 2017/0348650 A1) (at par. 9-19 of the 11/13/2020 Office action), is withdrawn in light of applicant’s 02/08/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 1-12 under 35 USC § 103 over KAYAMA (WO 2016/117565 A1, as evidenced by US 2017/0348650 A1) (at par. 20-23 of the 11/13/2020 Office action), is withdrawn in light of applicant’s 02/08/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Rejoinder
Claims 1-2 and 4-21 are allowable.  The restriction/election requirement made in the Office action, dated July 15, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is KAYAMA (WO 2016/117565 A1, Publ. Jul. 28, 2016; filed Jan. 19, 2015; on 08/26/2019 IDS; as evidenced by US 2017/0348650 A1, Publ. Dec. 7, 2017; hereinafter, “Kayama”).  Paragraph numbers for Kayama refer to US 2017/0348650 A1 as the English language translation of WO 2016/117565 A1.  Kayama is directed to a porous hollow fiber filtration membrane.  Kayama, title & abstract.  Kayama clearly teaches a porous hollow fiber filtration membrane (Kayama, par. [0021]-[0031]) featuring:
a porous membrane (Kayama, par. [0020]) formed of polysulfone-based polymer and polyvinylpyrrolidone (Kayama, par. [0029]-[0030]), which relates to the instant requirements of claim 1 for “a porous membrane that contains a polymer”; AND
“a gradient asymmetric structure in which the average pore diameter of fine pores increases from the outer surface toward the inner surface” (Kayama, par. [0024]), which relates to the requirements of claim 1 for “wherein the porous membrane includes a layered compact portion where a pore diameter is smallest within the membrane, and a pore diameter continuously increases in a thickness direction from the compact portion toward at least one surface of the porous membrane.”
However, Kayama teaches:
[0051] In the present embodiment, a 1 μmx2 μm range calculated to have an average pore diameter of 50 nm or less is defined as a dense layer.
(Kayama, par. [0051]), wherein a 50 nm pore is 0.050 μm, and therefore, Kayama DOES NOT TEACH the requirement of independent claim 1, “wherein the porous membrane has a minimum pore diameter of 0.45 μm to 1.5 μm,” whereby claims 1-2, 4-12 and 21 are distinguishable from Kayama.  
Regarding independent claim 13, Kayama is directed to the filtration and purification of virus particles from plasma (Kayama, par. [0002]-[0013]), and therefore Kayama DOES NOT TEACH “a chamber for transplantation,” whereby claims 13-20 are distinguishable from Kayama.

Conclusion
Claims 1-2 and 4-21 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611